Title: Report from John Lenthall, 14 May 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone work done at the Capitol
          from 7th May to 14th
          
            
               Foundations of seven Piers flushed to the offset and a new founded wall in the recess on The East Front
              }
              1460
              }
              230 perches
            
            
               Work above the offset on the South Front, incuding the Piers of the internal Arches.—The 7 Arches, as solded work. 
              }
              $ 4242
            
            
              for B H Latrobe
              
              
            
          
          
            Jno Lenthall
          
        